Citation Nr: 0717461	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-37 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected post-traumatic stress 
disorder (PTSD) disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected bilateral hearing loss disability.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back pain.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Hepatitis C.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from May 1964 to March 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that, in part, granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 30 
percent evaluation for that disability.  After the appellant 
disagreed with the 30 percent initial PTSD evaluation, the RO 
increased the rating from 30 to 50 percent, effective from 
May 5, 2003; however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The appellant is appealing the 
initial rating that was assigned to the psychiatric 
disability after service connection was granted.  As such, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is 
for application.

The Board notes that the appellant's claims for service 
connection for a skin disorder, low back pain and Hepatitis C 
were originally denied in an August 2001 rating decision.  
The appellant was notified the next month and he did not 
perfect an appeal.  The August 2001 rating decision, 
therefore, represents the last final action on the merits.  
See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  The 
August 2001 rating action also represents the last final 
decision on any basis as to the issues of service connection 
for a skin disorder, low back pain and Hepatitis C.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Therefore, the appellant's 
claims may be reopened only if new and material evidence has 
been secured or presented since the September 1998 rating 
decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  These 
three new and material evidence issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by such symptoms as 
social isolation, some suicidal ideation, intrusive thoughts, 
irritability, outbursts of anger, depression, hypervigilance, 
nightmares, insomnia, memory problems and decreased 
concentration.

2.  VA mental health treatment records dated between 
September 2004 and July 2006 indicate that the appellant's 
global assessment of functioning (GAF) was almost entirely in 
the range of 45 to 50.

3.  A report from a VA nurse practitioner to the appellant's 
vocational rehabilitation counselor dated in March 2003 
indicates that the appellant's PTSD had been productive of 
mood swings, anxiety, sleep disturbances and difficulty with 
relationships; she also stated that the PTSD caused severe 
impairment of his social and industrial function and that he 
was considered unemployable.

4.  The appellant's right ear hearing loss disability is 
manifested by Level VI hearing acuity.

5.  The appellant's left ear hearing loss disability is 
manifested by Level VI hearing acuity or better.

6.  The disability picture caused by the bilateral hearing 
loss is not so unusual as to render the application of the 
regular schedular rating provisions impractical.

7.  A claim for TDIU may not be considered when a 100 percent 
rating is in effect.


CONCLUSIONS OF LAW
1.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for an initial 100 percent rating for the 
PTSD disability have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 
(Diagnostic Code 9411) (2006).

2.  The criteria for an evaluation in excess of 30 percent 
for the bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.10, 
4.85, 4.86, Table VI, Table VIa and Table VII, 4.86, 
Diagnostic Code 6103 (2006)

3.  The claim for a TDIU rating is dismissed as moot.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16(a) (2006); 
VAOPGCPREC 6-99; and Herlehy v. Principi, 15 Vet. App. 33 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims by the correspondence from the RO dated in April 2003, 
June 2003, and February 2004.  These documents informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  

In those documents, the RO informed the appellant about what 
was needed to establish increased ratings, including a total 
rating based on individual unemployability.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, VA obtained the appellant's VA medical records.  
Private medical records were obtained and associated with the 
claims file.  The appellant was afforded VA examinations and 
a personal hearing at the RO.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Although the RO did advise the veteran of such information 
bin March 2006, the entire period from the date of the claim 
until the present is under appellate review.  The appellant 
was also provided with notice as to the clinical findings 
needed for higher evaluations for that disability, as well as 
the assistance VA would provide.  Therefore, proceeding with 
this matter in its current procedural posture would not inure 
to the appellant's prejudice.  

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A.  PTSD

As exemplified by his May 2006 testimony, the appellant 
contends that his PTSD disability is of greater severity than 
is contemplated by the currently assigned rating.  Having 
carefully considered the veteran's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the weight of such evidence is in approximate 
balance and the claim will be granted on this basis.  38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

The appellant was in receipt of VA Vocational Rehabilitation 
services in 2002.  A review of the associated records reveals 
that he demonstrated problems with short term memory in 
October 2002.  A report from a VA nurse practitioner to the 
appellant's vocational rehabilitation counselor dated in 
March 2003 indicates that the appellant's PTSD had been 
productive of mood swings, anxiety, sleep disturbances and 
difficulty with relationships.  This health care provider 
also stated that the PTSD caused severe impairment of the 
appellant's social and industrial function and that he was 
considered unemployable.

The appellant underwent a VA examination in September 2003.  
The appellant's symptoms included intrusive thoughts, 
flashbacks, nightmares, sleep impairment, a significant 
decrease in interests, social isolation, hypervigilance, 
irritability and emotional lability.  The examiner rendered 
an Axis I diagnosis of PTSD.  The examiner assigned a current 
GAF score of 60.  

The appellant underwent another VA examination in August 
2004.  The appellant continued to complain of depression and 
declining memory and concentration.  Mini-mental status exam 
resulted in a score of 9/30.  The examiner rendered an Axis I 
diagnosis of PTSD.  The examiner assigned a current GAF score 
of 50.

A review of the appellant's VA outpatient mental health 
treatment records indicates that the appellant's symptoms 
included trouble sleeping, nightmares, depression, anxiety 
and rumination.  The appellant's mental health care providers 
assigned several GAF scores ranging from 45 to 50 between 
September 2004 and April 2006. 

The appellant underwent another VA examination in July 2003.  
The appellant's symptoms included panic attacks, suicidal 
ideation, recurrent intrusive recollections, nightmares, 
sleep impairment, social isolation, hypervigilance, 
irritability and outbursts of anger.  There was no evidence 
of dementia.  The examiner rendered an Axis I diagnosis of 
PTSD.  The examiner assigned a current GAF score of 50.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Since the grant of service connection, the appellant's GAF 
scores have basically ranged from 45 to 50, with one of 60.  

The appellant has exhibited deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood, due 
to such symptoms as near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, as well as impaired impulse 
control, difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and an inability to 
establish and maintain effective relationships.  He has also 
exhibited suicidal ideation, severe social impairment and 
memory impairment.

The evidence reported above reflects that, since at least May 
2003, the appellant has exhibited some PTSD symptoms that are 
enumerated among the criteria of both the 70 percent and 100 
percent ratings.  It is unclear, however, whether the 
veteran's symptoms are attributable to PTSD, or to various 
other causes.  It is noted that the veteran may have a 
separate dementia and/or a depressive disorder, which could 
be caused or aggravated other service-connected and non-
service-connected disorders.  

While further medical inquiry could be conducted with a view 
towards resolution of this question, it is doubtful that such 
research would assist the Board in its inquiry.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non-service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandates that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service-connected condition).  

Affording the veteran the benefit of the doubt on the 
question of the severity of the disability under 
consideration, the Board finds that the criteria for a 100 
percent rating for PTSD have been met since the date service 
connection was granted.  Therefore, entitlement to an initial 
100 percent disability rating for PTSD is granted.

The Board notes that the appellant submitted a Notice of 
Disagreement as to the September 2003 denial by the RO of his 
claim for service connection for depression and memory loss.  
An initial evaluation of 100 percent has been awarded for the 
appellant's PTSD disability in the decision above; the 
symptomatology considered in the schedular criteria that 
evaluate that disability level include depression and memory 
loss.  Thus, to the extent that the symptomatology alleged by 
the veteran in his claim for service connection for a 
cognitive disorder or memory loss with depressive disorder is 
already contemplated in the 100 percent evaluation for PTSD, 
the Board is of the opinion that any further appellate 
consideration of the claim for service connection for 
depression and memory loss is rendered moot. 

B.  Bilateral Hearing Loss

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from level I, 
for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

Service connection for bilateral sensorineural hearing loss 
was established by a rating decision, effective as of 
September 2000.  On the VA audiological evaluation conducted 
in May 2002, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
75
75
75
71
LEFT
65
75
75
75
73

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 68 percent in the left ear.  
These findings result in a corresponding designation of Level 
VI hearing acuity bilaterally.  See 38 C.F.R. §§ 4.85, 4.85; 
Table VI and Table VIA; Table VII.  Pursuant to these 
findings, the RO assigned a disability evaluation of 30 
percent which the appellant contends is insufficient.

The appellant subsequently underwent additional VA 
audiological testing in May 2003.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
75
75
75
71
LEFT
50
75
70
70
66

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 68 percent in the left ear.  
These findings result in a corresponding designation of Level 
VI hearing acuity bilaterally. 

On the VA audiological evaluation conducted in July 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
6560
75
75
80
74
LEFT
45
65
75
75
65

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 68 percent in the left ear.  
These findings result in a corresponding designation of Level 
VI hearing acuity in the right ear and Level V in the left 
ear.  

The appellant subsequently underwent additional VA 
audiological testing in May 2006.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
75
75
70
68
LEFT
50
75
65
70
65

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 68 percent in the left ear.  
These findings result in a corresponding designation of Level 
VI hearing acuity in the right ear and Level V in the left 
ear.  

The rating criteria provide for rating exceptional patterns 
of hearing impairment under 38 C.F.R. § 4.86.  While the 
appellant's test results do meet the requirements of this 
section for the right ear, i.e., puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) of 55 decibels or more (but not the puretone threshold 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz), the right ear hearing acuity is still at Level 
VI whether Table VI or Table VIA is used for the 
determination.  The same is true for the one test, May 2002, 
in which the appellant's left ear met the requirements of 
38 C.F.R. § 4.86.

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing as evidenced by his testimony at 
the personal hearing conducted at the RO in May 2003.  
However, the objective clinical evidence of record simply 
does not support an evaluation in excess of 30 percent for 
his bilateral hearing loss disability.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Under Diagnostic Code 6103, a 30 percent evaluation 
is assigned where hearing is at Level VI for one ear and 
Level VI for the other.  Under current regulations, a 30 
percent rating or less is yielded by the May 2002, May 2003, 
July 2004, and May 2006 VA audiometric examination results.  
The requirements of 38 C.F.R. § 4.85 set out the numeric 
levels of impairment required for each disability rating, and 
those requirements are mandatory.  The Board must accordingly 
find that the preponderance of the evidence is against the 
appellant's claim for an evaluation in excess of 30 percent 
for a bilateral hearing loss disability.  

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's bilateral 
hearing loss disability has presented such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

The Board finds that the schedular evaluation in this case 
was not inadequate.  The Board further finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required any hospitalization for his hearing loss, 
nor has he required any extensive treatment.  The veteran has 
not offered any objective evidence of any symptoms due to the 
bilateral hearing loss that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

The findings needed for an evaluation in excess of 30 percent 
have not been demonstrated in the evidence of record.  
Because the preponderance of the evidence is against the 
claim for an evaluation in excess of 30 percent for the 
veteran's bilateral hearing loss disability, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  
See Ortiz v. Principi, 274 F.3d 1361 (2001).

C.  Total Rating

In VA O.G.C. Prec. Op. No. 6-99, VA's General Counsel held 
that a claim for TDIU may not be considered when a schedular 
100 percent rating is already in effect.  No additional 
monetary benefit would be available in the hypothetical case 
of a veteran having one service-connected disability rated 
100 percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  

As the Board has granted an initial 100 percent schedular 
rating for the PTSD disability, the veteran is not eligible 
for TDIU.  Hence, that claim must be dismissed as moot.  See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999); see also Morris v. Principi, 239 F.3d 
1292, 1296 (Fed. Cir. 2001).


ORDER

Entitlement to an initial 100 percent disability rating for 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss is denied.

The claim of entitlement to an award of TDIU is dismissed.



REMAND

The appellant is seeking to reopen his claims of entitlement 
to service connection for a skin disorder, low back pain and 
Hepatitis C.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that VA's duty to notify a claimant 
seeking to reopen a claim included advising the claimant of 
the evidence and information needed to reopen the claim and 
notifying the claimant of the evidence and information needed 
to establish entitlement to the underlying claim for the 
benefit sought by the claimant.  The Court further held that 
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  As no such notice has been provided to the 
veteran, his three new and material evidence claims must be 
remanded.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each one of his claims, and 
of what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
each new and material evidence claim on 
appeal as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for the benefits sought 
by the appellant.  He should also be told 
to provide any evidence in his possession 
pertinent to each claim.  38 C.F.R. 
§ 3.159 (2006).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claims of entitlement to service 
connection for a skin disorder, low back 
pain and Hepatitis C.

3.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed conditions 
since his separation from service, and 
secure all available relevant reports not 
already of record from those sources.  To 
the extent there is an attempt to obtain 
any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results and be given opportunity to 
secure the records.

4.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

5.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
new and material evidence issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


